         Case 1:20-mj-01025-PK
              2:20-mj-05206-DUTY
                               Document
                                 Document
                                        29-1
                                           1 Filed 10/28/20
                                                   11/05/20 Page 1 of 1 PageID
                                                                         Page ID
                                                                               #:#:1
                                                                                  96


                                                                                                  AILED


                                                                                           ~~20 OCT 28 PM i~~ 09


                                         UNITED STATES DISTRICT COURT:.
                                        CENTRAL DISTRICT OF CALIFORNIA l
 UNITED STATES OF AMERICA                                            CASE NU    BER

                                                    PLAINTIFFS)        ~
                                                                            ~~~~,s      ~O       - 5 ~06
                                                                                                  O
                                 V.
 ZHENG CONGYING
                                                                                    DECLARATION RE
                                                 DEFErr~ANT(s).                 OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: Complaint
in t11e Eastern                    District of New York                        on October 27, 2020
at 08:30(EDT) ~ a.m. / ❑x p.m. The offense was allegedly committed on or about &between Sep.'16 and Nov.'19
in violation of Tide 1s                                        U.S.C., Sections) 371 (951,2261A(1)(B))
to w1t: conspiracy to act as an illegal agent of a foreign government; and stalking conspiracy

A warrant for defendant's arrest was issued by: The Hon. Peggy Kuo,U.S.M.J., E.D.N.Y.

Bond of$                                     was pset /~ recommended.

Type of Bond:

Relevant documents) on hand (attach): Complaint &Arrest Warrant


I declare under penalty of perjury that the foregoing is true and correct.

Executed on          10/28/20
                       Date


/s/ Peter W.Wall                                                       Peter W. Wall
Signature of Agent                                                     Print Name of Agent


Federal Bureau ofInvestigation                                        Special Agent
Agency                                                                 Title




CR-52(03/20)                                DECLARATION RE OUT-OF-DISTRICT WARRANT
